DETAILED ACTION
This action is in response to the amendment filed October 18, 2021. 
The specification and claims 1, 4, 5, 8, 9 and 12 have been amended and claims 2 and 3 have been cancelled.  Claims 1 and 4-12 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheet (1/2) was received on October 18, 2021.  The drawings are acceptable.

Allowable Subject Matter
Claims 1 and 4-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 10 of the response filed October 18, 2021, with respect to U.S. Patent No. 8,136,640 (Zimmer) have been fully considered and are persuasive.  Accordingly, the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn. 
None of the prior art discloses or renders obvious a securing device comprising the specified at least one receiving unit and at least one clamping unit arranged together with the remainder of the recited structure in the manner set forth in 
Claims 4-11 depend from claim 1. 
None of the prior art discloses or renders obvious a method for operating a securing device comprising the specified at least one receiving unit and at least one clamping unit including the steps of moving the clamping means and fixing the at least one clamping means in the release position in combination with the other method steps recited in independent claim 12, particularly “moving the clamping means of the clamping unit into the recess such that the clamping means bears directly in a frictional and/or non-positive manner and, wherein the clamping means comprises, on a side facing the recess of the receiving unit, a guide section, in particular a tapering guide section, and fixing the at least one clamping means in the release position using at least one pneumatic, hydraulic and/or mechanically active locking means of the drive unit.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656